Exhibit 10.1

K2 Inc.

2006 Long-Term Incentive Plan

As Approved by Stockholders on May 11, 2006

As Amended on August 15, 2006

Section 1. Purpose; Definitions

The purpose of the K2 Inc. 2006 Long-Term Incentive Plan (the “Plan”) is to
enable K2 Inc. (the “Company”) to attract, retain, and reward non-employee
directors, officers, managers, and key employees of the Company and its
Subsidiaries, and motivate such persons to exert their best efforts on behalf of
the Company and its Subsidiaries.

For purposes of the Plan, the following terms shall be defined as set forth
below

(a) “Award” means an award under the Plan of Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Other Stock-Based Awards and/or Performance Awards.

(b) “Board” means the Board of Directors of the Company.

(c) “Book Value” means, as of any given date, on a per share basis (a) the
Stockholders’ Equity in the Company as of the end of the immediately preceding
fiscal year as reflected in the Company’s consolidated balance sheet, subject to
such adjustments as the Committee shall specify at or after grant, divided by
(b) the number of then outstanding shares of Stock as of such year-end date (as
adjusted by the Committee for subsequent events).

(d) “Cause” means, but is not limited to, any of the following actions: theft,
dishonesty or fraud, insubordination, persistent inattention to duties or
excessive absenteeism, violation of the Company’s work rules, code of conduct or
policies or state or federal law, or any conduct which would disqualify the
participant from entitlement to unemployment benefits. The determination of
whether Cause exists shall be made in the Company’s sole discretion. Such
determination shall have no effect upon any determination of the rights or
obligations of either party for any other purpose.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(f) “Committee” means the Committee referred to in Section 2 of the Plan. If at
any time no Committee shall be in office, then the functions of the Committee
specified in the Plan shall be exercised by the Board.

(h) “Continuous Service” means that the participant’s service with the Company
or a Subsidiary, whether as an employee, non-employee director or consultant, is
not interrupted or terminated. A change in



--------------------------------------------------------------------------------

the capacity in which the participant renders service to the Company or a
Subsidiary, as an employee, consultant or non-employee director or a change in
the entity for which the participant renders such service, provided that there
is no interruption or termination of the participant’s service with the Company
or a Subsidiary, shall not terminate a participant’s Continuous Service. For
example, a change in status from an employee of the Company to a consultant to a
Subsidiary or to a non-employee director shall not constitute an interruption of
Continuous Service. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave. Notwithstanding the foregoing, a leave of absence
shall be treated as Continuous Service for purposes of vesting in an Award only
to such extent as may be provided in the Company’s leave of absence policy, in
the written terms of any leave of absence agreement or policy applicable to the
participant, or as otherwise required by law.

(i) “Disability” means disability as determined under procedures established by
the Committee for purposes of this Plan or if none, the Company’s disability
plan.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(k) “Fair Market Value” means, as of any given date, unless otherwise determined
by the Committee in good faith, the mean between the highest and lowest quoted
selling price, regular way, of the Stock on the New York Stock Exchange or, if
no such sale of Stock occurs on the New York Stock Exchange on such date, the
fair market value of the Stock as determined by the Committee in good faith.

(l) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive Stock Option” within the meaning of Section 422 of
the Code.

(m) “Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

(n) “Other Stock-Based Award” means an award under Section 8 below that is
valued in whole or in part by reference to, or is otherwise based on, Stock.

(o) “Performance Award” means an award under Section 9 below that is valued
based on the level of attainment of performance objectives related to the
performance measures set forth in Section 9.

(p) “Person” means “person” as defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) of the Exchange Act but excluding the Company and Subsidiary
and any employee benefit plan sponsored or maintained by the Company or any
Subsidiary (including any trustee of such plan acting as trustee).

(q) “Plan” means the K2 Inc. 2006 Long-Term Incentive Plan, as hereinafter
amended from time to time.

(r) “Restricted Stock” means an award of shares of Stock that is subject to
restrictions under Section 7 below.

(s) “Restricted Stock Unit” means a fixed or variable right to acquire Stock,
which may or may not be subject to restriction, contingently awarded under
Section 7 of the Plan.

(t) “Stock” means the Common Stock, $1.00 par value per share, of the Company.



--------------------------------------------------------------------------------

(u) “Stock Appreciation Right” means the right to participate in an increase in
the value of a share of Stock pursuant to an award granted under Section 6.

(v) “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock, if the Committee so determines) granted pursuant to
Section 5 below.

(w) “Subsidiary” means a corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain, or otherwise controls one
of the other corporations in the chain.

(x) “Treasury” means the United States Department of the Treasury.

Section 2. Administration

The Plan shall be administered by a committee of not less than two members of
the Board, who shall be appointed by, and serve at the pleasure of, the Board.
In selecting the members of the Committee, the Board shall take into account the
requirements for the members of the Committee to be treated as “Outside
Directors” within the meaning of Section 162(m) of the Code and “Non-Employee
Directors” for purposes of Rule 16b-3, as promulgated under Section 16 of the
Exchange Act. The functions of the Committee specified in the Plan shall be
exercised by the Board, if and to the extent that no Committee exists which has
the authority to so administer the Plan or to the extent that the Committee is
not comprised solely of Non-Employee Directors for purposes of Rule 16b-3, as
promulgated under Section 16 of the Exchange Act.

The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to non-employee directors, officers, managers, and key employees, eligible
under Section 4: (i) Stock Options and Incentive Stock Options; (ii) Stock
Appreciation Rights; (iii) Restricted Stock and Restricted Stock Units;
(iv) Other Stock-Based Awards; and/or (v) Performance Awards.

In particular the Committee shall have the authority:

 

  (i) To select the non-employee directors, officers, managers, and key
employees of the Company and its Subsidiaries to whom Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Other Stock-Based Awards, and/or Performance Awards may from time to time
be granted hereunder;

 

  (ii) To establish subplans or other arrangements not inconsistent with the
Plan which the Committee deems necessary or advisable to comply with laws or
requirements of foreign jurisdictions;

 

  (iii) To determine whether and to what extent Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Other Stock Based Awards, and/or Performance Awards or
any combination thereof, are to be granted hereunder to one or more eligible
employees and non-employee directors;

 

  (iv) Subject to the provisions of Sections 3, 5 and 9, to determine the number
of shares to be covered by each such award granted hereunder;

 

  (v)

To determine the terms and conditions, not inconsistent with the terms of the
Plan, of any award granted hereunder (including, but not limited to, the share
price and any restriction or limitation, or, subject to the minimum vesting
requirements in the Plan, any vesting acceleration or waiver



--------------------------------------------------------------------------------

 

of forfeiture restrictions regarding any Stock Option or other award and/or the
shares of Stock relating thereto, based in each case on such factors as the
Committee shall determine in its sole discretion); provided that the Committee
may, in its discretion, waive the vesting limitations contained in Sections
7(c)(i), 8(b)(iii) and 9(a) with respect to no more than 10% of the share
reserve contained in Section 3;

 

  (vi) To determine whether and under what circumstances an award of Restricted
Stock or Restricted Stock Units may be settled in cash;

 

  (vii) To determine whether, to what extent and under what circumstances Option
grants and/or other awards under the Plan made by the Company are to be made,
and operate, on a tandem basis vis-à-vis other awards under the Plan and/or cash
awards made outside of the Plan, or on an additive basis;

 

  (viii) To determine whether, to what extent and under what circumstances Stock
and other amounts payable with respect to an award under this Plan shall be
deferred either automatically or at the election of the participant (including
providing for and determining the amount (if any) of any deemed earnings on any
deferred amount during any deferral period); and

 

  (ix) To designate officers or employees of the Company or competent
professional advisors to assist the Committee in the administration of the Plan,
and to grant authority to such persons to execute agreements or other documents
on its behalf.

The Committee shall have the authority to adopt, alter, and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable to interpret the terms and provisions of the Plan and any award issued
under the Plan (and any agreements relating thereto), and to otherwise supervise
the administration of the Plan.

All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee’s sole discretion and shall be final, conclusive and
binding on all persons, including the Company and Plan participants.

Section 3. Stock Subject to Plan

The total number of shares of Stock reserved and available for distribution
under the Plan shall be three million four hundred thousand (3,400,000) shares.
No individual may receive in any calendar year Awards under the Plan relating,
in the aggregate, to more than five hundred thousand (500,000) shares of Stock.
Non-employee directors of the Company may receive Awards relating to up to fifty
thousand (50,000) shares of Stock in any calendar year.

Subject to Section 6(b)(iv) below, if any shares of Stock that have been
optioned cease to be subject to a Stock Option or an Incentive Stock Option, or
if any such shares of Stock that are subject to any Restricted Stock or
Restricted Stock Units award or Other Stock-Based Award granted hereunder are
forfeited or any such award otherwise terminates without a payment being made to
the participant in the form of Stock, such shares shall not be counted against
the share limits set forth in this Section 3 and shall again be available for
distribution in connection with future awards under the Plan.

Except as provided in Section 10, in the event of any merger, reorganization,
consolidation, recapitalization, Stock dividend, large non-recurring cash
dividend (as determined by the Committee), Stock split or other change in
corporate structure affecting the Stock, such substitution or adjustment shall
be made in the aggregate number of shares subject to, and reserved for issuance
under, the Plan (including any sub-



--------------------------------------------------------------------------------

limits in this Section 3), in the number and exercise price of shares subject to
outstanding Options and Stock Appreciation Rights granted under the Plan, and in
the number of shares subject to other outstanding Awards granted under the Plan
as may be determined to be appropriate by the Committee, in its sole discretion,
provided that the number of shares as so adjusted shall always be a whole
number.

Section 4. Eligibility

Non-employee directors, officers, managers, and other key employees of the
Company and its Subsidiaries who are responsible for or contribute to the
management, growth and/or profitability of the business of the Company and/or
its Subsidiaries are eligible to be granted awards under the Plan.

Section 5. Stock Options

Stock Options may be granted alone, in addition to or in tandem with other
Awards granted under the Plan. Any Stock Option granted under the Plan shall be
in such form as the Committee may from time to time approve.

Stock Options granted under the Plan may be of two types: (i) Incentive Stock
Options and (ii) Nonqualified Stock Options.

The Committee shall have the authority to grant to any optionee Incentive Stock
Options, Nonqualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights).

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

(a) Exercise Price. The exercise price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant but shall
be not less than one hundred percent (100%) of the Fair Market Value of the
Stock at grant, provided however, that the exercise price per share of Stock
purchasable under a Stock Option that is granted in connection with a merger,
stock exchange, or other acquisition as a substitute or replacement award for
options held by optionees of the acquired entity may be less than one hundred
percent (100%) of the Fair Market Value of the Stock at the time of grant
provided that the exercise price is based on a formula set forth in the terms of
the options held by such optionees or in the terms of the agreement providing
for such merger, stock exchange, or other acquisition.

(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten (10) years after the date
the Option is granted.

(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
or after grant; provided, that except in the case of an Award issued in
connection with the start of employment or service with the Company or its
Subsidiaries, or under such other circumstances as are deemed appropriate by the
Committee, Stock Options shall not be exercisable prior to the first anniversary
of grant. If the Committee provides, in its sole discretion, that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after grant in whole or in
part, based on such factors as the Committee shall determine, in its sole
discretion.

(d) Method of Exercise. Subject to whatever installment exercise provisions
apply under Section 5(c), Stock Options may be exercised upon vesting in whole
or in part at any time during the option period, by giving written notice of
exercise to the Company, or its designated representative, specifying the number
of shares to be purchased.



--------------------------------------------------------------------------------

Such notice shall be accompanied by payment in full of the purchase price,
either by check, note or such other instrument as the Committee may accept. As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may also be made in the form of unrestricted Stock already
owned by the optionee, the withholding of Stock otherwise deliverable upon
exercise of the Stock Option or in any other manner approved by the Committee.

No shares of Stock shall be issued until full payment therefore has been made.
An optionee shall generally have the rights to dividends or other rights of a
stockholder with respect to the shares subject to the Option when the optionee
has given written notice of exercise, has paid in full for such shares.

(e) Transferability of Options. Unless the Committee shall permit (on such terms
and conditions as it shall establish) an Option to be transferred to a member of
the participant’s immediate family or to a trust or similar vehicle for the
benefit of such immediate family members, no Option shall be assignable or
transferable except by will or the laws of descent and distribution, and except
to the extent required by law, no right or interest of any participants shall be
subject to any lien, obligation or liability of the participant. Notwithstanding
the foregoing, an Option may be transferred pursuant to a domestic relations
order.

(f) Termination by Death. Subject to Section 5(j), if an optionee’s employment
by or service with the Company and any Subsidiary terminates by reason of death,
any Stock Option held by such optionee may thereafter be exercised in accordance
with the terms and conditions established by the Committee and provided in the
stock option agreement. In the event of termination of employment or service by
reason of death, if an Incentive Stock Option is exercised after the expiration
of the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Nonqualified Stock Option.

(g) Termination by Reason of Disability. Subject to Section 5(j), if an
optionee’s employment by or service with the Company and any Subsidiary
terminates by reason of Disability, any Stock Option held by such optionee may
thereafter be exercised by the optionee in accordance with the terms and
conditions established by the Committee and provided in the stock option
agreement. In the event of termination of employment or service by reason of
Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Nonqualified Stock Option.

(h) Termination for Cause. Subject to Section 5(j), if an optionee’s employment
by the Company and any Subsidiary is terminated for Cause, the Stock Option
shall thereupon terminate, whether or not exercisable at that time.

(i) Other Termination. Unless otherwise determined by the Committee, if an
optionee’s employment by or service with the Company and any Subsidiary
terminates for any reason other than death or Disability or for Cause, the Stock
Option shall thereupon terminate.

(j) Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the optionee(s) affected, to
disqualify any Incentive Stock Option under such Section 422.

(k) No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 3) the exercise price of a Stock Option
may not be reduced without stockholder approval (including canceling previously
awarded Stock Options and re-granting them with a lower exercise price).



--------------------------------------------------------------------------------

Section 6. Stock Appreciation Rights

(a) Grant and Exercise. Stock Appreciation Rights may be granted alone or in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Nonqualified Stock Option, such rights may be granted either at or
after the time of the grant of such Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of grant of such Stock
Option.

The term of each Stock Appreciation Right granted independent of a Stock Option
(a “freestanding SAR”) shall be fixed by the Committee, but no Stock
Appreciation Right shall be exercisable more than ten (10) years after the date
the Stock Appreciation Right is granted. A Stock Appreciation Right or
applicable portion thereof granted with respect to a given Stock Option shall
terminate and no longer be exercisable upon the termination or exercise of the
related Stock Option, subject to such provisions as the Committee may specify at
grant where a Stock Appreciation Right is granted with respect to less than the
full number of shares covered by a related Stock Option.

A Stock Appreciation Right may be exercised by an optionee, subject to
Section 6(b), in accordance with the procedures established by the Committee for
such purposes. Upon such exercise, the optionee shall be entitled to receive an
amount determined in the manner prescribed in Section 6(b). Stock Options
relating to exercised Stock Appreciation Rights shall no longer be exercisable
to the extent that the related Stock Appreciation Rights have been exercised.

(b) Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

 

  (i) Stock Appreciation Rights shall be exercisable at such time or times as
shall be determined by the Committee at or after grant; provided, however, that
Stock Appreciation Rights shall be subject to the same terms and conditions
applicable to Stock Options set forth in Section 5. Stock Appreciation Rights
granted in conjunction with Stock Options shall be exercisable only at such time
or times and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan.

 

  (ii) Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash and/or shares of Stock equal in value to
the excess of the Fair Market Value on the date of exercise of one share of
Stock over the exercise price per share determined by the Committee at the time
of grant multiplied by the number of shares in respect of which the Stock
Appreciation Right shall have been exercised, with the Committee having the
right to determine the form of payment. Notwithstanding anything else in the
Plan to the contrary, the exercise price per share of any freestanding SAR but
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Stock at grant, provided however, that the exercise price per share under a
freestanding SAR that is granted in connection with a merger, stock exchange, or
other acquisition as a substitute or replacement award for stock appreciation
rights held by employees of the acquired entity may be less than one hundred
percent (100%) of the Fair Market Value of the Stock at the time of grant
provided that the exercise price is based on a formula set forth in the terms of
the stock appreciation rights held by such individuals or in the terms of the
agreement providing for such merger, stock exchange, or other acquisition. When
payment is to be made in shares, the amount and/or number of shares to be paid
shall be calculated on the basis of the Fair Market Value of the shares on the
date of exercise.



--------------------------------------------------------------------------------

  (iii) Upon the exercise of a Stock Appreciation Right granted in conjunction
with a Stock Option under the Plan, the number of shares issued under such Stock
Appreciation Right based on the value of the Stock Appreciation Right at the
time of exercise shall be deemed to be issued for purposes of the share
authorization set forth in Section 3 of the Plan.

(c) No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 3) the exercise price of a Stock
Appreciation Right may not be reduced without stockholder approval (including
canceling previously awarded Stock Appreciation Rights and re-granting them with
a lower exercise price).

Section 7. Restricted Stock and Restricted Stock Units

(a) Administration. Subject to the limitations set forth in Section 3, shares of
Restricted Stock and/or Restricted Stock Units may be issued either alone or, in
addition to, or in tandem with, other awards granted under the Plan and/or
awards made outside of the Plan. The Committee shall determine the eligible
persons to whom, and the time or times at which, grants of Restricted Stock
and/or Restricted Stock Units will be made, the number of shares to be awarded,
the price (if any) to be paid by the recipient of Restricted Stock and/or
Restricted Stock Units (subject to Section 7(b)), the time or times within which
such awards may be subject to forfeiture, and all other terms and conditions of
the awards.

The Committee may condition the grant of Restricted Stock and Restricted Stock
Units upon the attainment of specified performance goals or such other factors
as the Committee may determine, in its sole discretion.

The provisions of Restricted Stock and Restricted Stock Unit awards need not be
the same with respect to each recipient.

(b) Awards and Certificates. The prospective recipient of a Restricted Stock or
Restricted Stock Unit Award shall not have any rights with respect to such
award, unless and until such recipient has complied with the applicable terms
and conditions of such Award.

 

  (i) The purchase price for shares of Restricted Stock and Restricted Stock
Units shall be set by the Committee and may be zero.

 

  (ii) Awards of Restricted Stock and Restricted Stock Units must be accepted
within a reasonable period (or such specific period as the Committee may specify
at grant) after the award date, by executing an award agreement and paying
whatever price (if any) is required under Section 7(b)(i).

(c) Terms and Conditions. The shares of Restricted Stock and Restricted Stock
Units awarded pursuant to this Section 7 shall be subject to the following
restrictions and conditions:

 

  (i)

Subject to the provisions of this Plan and the award agreement, during a period
set by the Committee commencing with the date of such award (the “Restriction
Period”), the participant shall not be permitted to sell, transfer, assign,
pledge or otherwise encumber shares of Restricted Stock or Restricted Stock
Units awarded under the Plan. Except as provided in Section 2, in no event shall
such Restriction Period be deemed satisfied in full in less than (x) three
(3) years after the date of grant, if the non-forfeitability of Restricted Stock
or Restricted Stock Units is based solely on continued employment or service and
the grant of the Restricted Stock or Restricted Stock Units (“Time-Based
Retention Shares”) is not a form of payment of earned incentive or other
performance-



--------------------------------------------------------------------------------

 

based compensation, or (y) one (1) year after the date of grant, if the
non-forfeitability of Restricted Stock or Restricted Stock Unit is also subject
to the attainment of performance goals or the grant of Time-Based Retention
Shares is a form of payment of earned incentive or other performance-based
compensation. Within these limits, the Committee, in its sole discretion, may
provide for the lapse of such restrictions in pro rata installments, based on
service, performance and or such other factors or criteria as the Committee may
determine, in its sole discretion. Notwithstanding the foregoing vesting
limitations, such Restriction Period may be accelerated in the event of a
participant’s death, Disability, retirement or as provided in Section 10.

 

  (ii) Except as provided in this paragraph (ii) and Section 7(c)(i), the
Committee, in its sole discretion, as determined at the time of the award, may
permit the participant to have, (a) with respect to the shares of Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares, and the right to receive any cash dividends and (b) with
respect to the shares underlying an Award of Restricted Stock Units, the right
to receive any cash dividends. The Committee, in its sole discretion, as
determined at the time of award, may permit or require the payment of cash
dividends and may permit or require such cash dividends to be deferred and, if
the Committee so determines, reinvested, subject to Section 13(e), in additional
Restricted Stock or Restricted Stock Units to the extent shares are available
under Section 3, or otherwise reinvested. Pursuant to Section 3 above, Stock
dividends issued with respect to Restricted Stock and Restricted Stock Units
shall be treated as additional shares of Restricted Stock or Restricted Stock
Units, as applicable, that are subject to the same restrictions and other terms
and conditions that apply to the shares with respect to which such dividends are
issued.

 

  (iii) Subject to the applicable provisions of the award agreement and this
Section 7, upon termination of a participant’s employment or service with the
Company and any Subsidiary for any reason during the Restriction Period, all
shares of Restricted Stock or Restricted Stock Units still subject to
restriction will vest, or be forfeited, in accordance with the terms and
conditions established by the Committee at or after grant.

 

  (iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock or Restricted Stock Units subject to such Restriction
Period, certificates for an appropriate number of unrestricted shares shall be
delivered to the participant promptly (unless the Committee decides pursuant to
Section 2(v) to settle the award in cash). Notwithstanding anything in the Plan
to the contrary, the Committee may, in an award agreement or otherwise, provide
for the deferred delivery of Stock upon settlement of an Award of Restricted
Stock or Restricted Stock Units.

Section 8. Other Stock-Based Awards

(a) Administration. Other awards of Stock and other awards that are valued in
whole or in part by reference to, or are otherwise based on, Stock (“Other
Stock-Based Awards”), including, without limitation, stock purchase rights,
performance shares, exchangeable securities and Stock awards or options valued
by reference to Book Value or Subsidiary performance, may be granted either
along with, or in addition to, or in tandem with, Stock Options, Stock
Appreciation Rights, Restricted Stock or Restricted Stock Units granted under
the Plan and/or cash awards made outside of the Plan.

Subject to the provisions of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such awards shall
be made, the number of shares of Stock to be



--------------------------------------------------------------------------------

awarded pursuant to such awards, and all other conditions of the awards. The
Committee may also provide for the grant of Stock upon the completion of a
specified performance period.

The provision of Other Stock-Based Awards need not be the same in respect to
each recipient.

(b) Terms and Conditions. Other Stock-Based Awards made pursuant to this
Section 10 shall be subject to the following terms and conditions:

 

  (i) Subject to the provisions of this Plan and the Award agreement referred to
in Section 8(b)(v) below, shares subject to Awards made under this Section 8 may
not be sold, assigned, transferred, pledged, or otherwise encumbered prior to
the date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance, or deferral period lapses.

 

  (ii) Subject to the provision of this Plan and the Award agreement and unless
otherwise determined by the Committee at grant, the recipient of an Award under
this Section 8 shall be entitled to receive, currently, or on a deferred basis,
interest or dividends or interest or dividend equivalents with respect to the
number of shares covered by the Award, as determined at the time of the Award by
the Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Stock or
otherwise reinvested.

 

  (iii) Any Award under Section 8 and any Stock covered by any such Award shall
vest or be forfeited to the extent so provided in the award agreement as
determined by the Committee, in its sole discretion; provided that, except as
provided in Section 2, in no event shall such Award vest in full in less than
(x) three (3) years after the date of grant, if the vesting of the Award is
based solely on continued employment or service and the grant of the Award
(“Time-Based Award”) is not a form of payment of earned incentive or other
performance-based compensation, or (y) one (1) year after the date of grant, if
the vesting of the Award is also subject to the attainment of performance goals
or the grant of Time-Based Award is a form of payment of earned incentive or
other performance-based compensation. Within these limits, the Committee, in its
sole discretion, may provide for the lapse of such restrictions in pro rata
installments, based on service, performance and or such other factors or
criteria as the Committee may determine, in its sole discretion.

 

  (iv) Notwithstanding the vesting limitations contained in Section 8(b)(ii)
above, in the event of the participant’s Disability, death, retirement or as
provided in Section 10, the Committee may, in its sole discretion, waive in
whole or in part any or all of the remaining limitations imposed hereunder (if
any) with respect to any or all of an Award under this Section 8.

 

  (v) Each Award under this Section 8 shall be confirmed by, and subject to the
terms of, an agreement or other instrument by the Company and by the
participant.

 

  (vi) Stock (including securities convertible into Stock) issued on a bonus
basis under this Section 8 may be issued for no cash consideration.

Section 9. Performance Related Awards

(a) Performance Objectives. Notwithstanding anything else contained in the Plan
to the contrary, unless the Committee otherwise determines at the time of grant,
an Award of Restricted Stock, Restricted Stock Units or Other Stock-Based Awards
to an employee who is a “covered employee” within the meaning of



--------------------------------------------------------------------------------

Section 162(m) of the Code and the Treasury regulations promulgated thereunder,
other than an award which will vest on the basis of the passage of time, shall
become vested, if at all, upon the determination by the Committee that
performance objectives established by the Committee have been attained, in whole
or in part (a “Performance Award”). Such performance objectives shall be
determined over a measurement period or periods established by the Committee and
related to one or more of the following criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit, division, Subsidiary or geographic region, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over the period established by the Committee, on an absolute
basis or relative to a pre-established target, to results from a previous period
or to a designated comparison corporation or group, in each case as specified by
the Committee in the Award: (i) cash flow; (ii) earnings (including, but not
limited to, earnings before interest, taxes, depreciation and amortization);
(iii) earnings per share, diluted or basic; (iv) debt reduction; (v) working
capital reduction; (vi) return on investment; (vii) sales; (viii) market share;
(ix) cost of capital; (x) expense reduction levels; (xi) productivity;
(xii) delivery performance; (xiii) safety record; (xiv) stock price; (xv) return
on equity; (xvi) total stockholder return; (xvii) return on assets or net
assets; (xviii) income, gross margin, operating income or net income; and
(xix) completion of acquisitions, business expansion, product diversification,
new or expanded market penetration and other non-financial operating and
management performance objectives (each criteria is referred to as a “Qualifying
Performance Criteria”). To the extent consistent with Section 162(m) of the
Code, the Committee may appropriately adjust any evaluation of performance under
a Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (a) asset write-downs, (b) litigation,
claims, judgments or settlements, (c) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (d) accruals for reorganization and restructuring programs and (e) any
extraordinary, unusual or non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
Annual Report to stockholders for the applicable year. Notwithstanding
satisfaction of any performance objectives, the number of shares issued under or
the amount paid under a Performance Award may, to the extent specified in the
applicable award agreement, be reduced by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.
For clarity, except as provided in Section 2, in no event shall a Performance
Award vest in full in less than one (1) year after the date of grant. Within
these limits, the Committee, in its sole discretion, may provide for the lapse
of such restrictions in pro rata installments, based on service, performance and
or such other factors or criteria as the Committee may determine, in its sole
discretion. Notwithstanding the foregoing vesting limitations, in the event of
the participant’s Disability, death, retirement or as provided in Section 10,
the Committee may, in its sole discretion, waive in whole or in part any or all
of the remaining limitations imposed hereunder (if any) with respect to any or
all of a Performance Award.

(b) Certification. The Committee shall certify the extent to which any
Qualifying Performance Criteria has been satisfied, and the amount payable as a
result thereof, prior to payment, settlement or vesting of any Performance Award
that is intended to satisfy the requirements for performance-based compensation
under Section 162(m)(4)(C) of the Code.

(c) Interpretation. Notwithstanding anything else in the Plan to the contrary,
to the extent a Performance Award is intended to qualify as performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code, the
Committee shall not be entitled to exercise any discretion if the exercise of
such discretion would cause such award to fail to qualify as performance-based
compensation.

Section 10. Change of Control Provisions

(a) Result of a Change of Control Other Than a Corporate Transaction. In the
event of a Change of Control (as defined in subsection (c) below) other than a
Corporate Transaction (as defined in subsection (c) below) immediately prior
thereto all restrictions relating to all outstanding awards issued or granted
under this Plan, including Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards and Performance Awards, shall lapse and such awards shall vest and



--------------------------------------------------------------------------------

become fully exercisable to the extent not already fully vested or fully
exercisable, and each outstanding Option holder shall be given a reasonable
opportunity to exercise his or her Options prior to the Change of Control,
unless determined otherwise by the Committee prior to the Change of Control.

(b) Result of Corporate Transaction.

 

  (i) In the event of a Corporate Transaction, immediately prior thereto all
restrictions relating to all outstanding Awards issued or granted under this
Plan shall vest and become fully exercisable to the extent not already fully
vested or fully exercisable, with a reasonable opportunity to exercise such
Awards, prior to the Corporate Transaction, unless such Awards are assumed by
the successor entity or its parent in the Corporate Transaction, in which event
such Awards shall not become fully vested or exercisable, but shall continue to
vest (or not) in accordance with their terms. Each outstanding Award which is
assumed in connection with the Corporate Transaction shall be appropriately
adjusted, immediately after such Corporate Transaction, to apply and pertain to
the number and class of securities or other property which would have been
issuable, in consummation of such Corporate Transaction, to an actual holder of
the same number of shares of Common Stock as are subject to such Award
immediately prior to such Corporate Transaction. Appropriate adjustments shall
also be made to the exercise or purchase price payable with respect to such
Awards, provided the aggregate amount payable for such securities shall remain
the same. In addition, the class and number of securities available for issuance
under the Plan following the consummation of the Corporate Transaction shall be
appropriately adjusted.

 

  (ii) In the event that outstanding Awards are assumed in connection with a
Corporate Transaction as set forth in Section 10(b)(i), and a Plan participant
whose Award was so assumed is subsequently involuntarily terminated from all
employment or other service by the Company, any of its Subsidiaries or any of
their respective successors or parent of the successors after the Corporate
Transaction (other than termination as a result of Cause) within one (1) year
following the Corporation Transaction, any Awards held by such Plan participant
shall immediately vest in full, and shall be exercisable, as applicable, until
the earlier of the close of business on the sixtieth (60th) day following such
termination or the expiration of the Award in accordance with its terms.

(c) Change of Control Defined. For purposes of this Plan, a “Change of Control”
shall be deemed to have occurred if:

 

  (i) any person or related group of persons (other than the Company or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Company) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934) of
securities possessing more than thirty-five percent (35%) of the total combined
voting power of the Company’s outstanding securities;

 

  (ii) there is a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members (rounded up to the next whole number) cease, by reason of one or more
proxy contests for the election of Board members, to be comprised of individuals
who either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least two-thirds of the Board members described in
clause (A) who were still in office at the time such election or nomination was
approved by the Board;



--------------------------------------------------------------------------------

  (iii) a merger or consolidation occurs in which the Company is not the
surviving entity, or any reverse merger in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities are
transferred to holders different from those who held such securities immediately
prior to such merger (a “Corporate Transaction”); or

 

  (iv) all or substantially all of the Company’s assets are sold or transferred
other than in connection with an internal reorganization of the Company.

Section 11. Amendments and Termination

The Board or the Committee may amend, alter or discontinue the Plan and may to
the extent permitted by the Plan amend any agreement or other document
evidencing an Award made under this Plan but, except as provided pursuant to the
anti-dilution adjustment provisions of Section 3, no such amendment shall,
without the approval of the stockholders of the Company:

 

  (a) increase the maximum number of shares of Stock for which Awards may be
granted under this Plan;

 

  (b) reduce the price at which Options may be granted below the price provided
for in Section 5(a);

 

  (c) reduce the option price of outstanding Options;

 

  (d) extend the term of this Plan;

 

  (e) change the class of persons eligible to receive Awards under the Plan; or

 

  (f) increase the individual maximum limits in Section 3.

The Board or the Committee may to the extent permitted by the Plan amend any
agreement evidencing an Award made under this Plan, but no amendment or
alteration shall be made which would impair the rights of any Plan participant,
without such participant’s consent, under any Award theretofore granted.

Section 12. Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder; provided, however, that unless the Committee otherwise determines
with the consent of the affected participant, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.

Section 13. General Provisions

(a) The Committee may require each person purchasing shares pursuant to an
Option or other Award under the Plan to represent to and agree with the Company
in writing that the optionee or participant is



--------------------------------------------------------------------------------

acquiring the shares without a view to distribution thereof. The certificates
for such shares may include any legend, which the Committee deems appropriate to
reflect any restrictions on transfer.

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Without
limiting the foregoing, such restrictions may address the timing and manner of
any resales by the Plan participant or other subsequent transfers by the Plan
participant of any Stock issued under an Award, including without limitation
(i) restrictions under an insider trading policy or pursuant to applicable law,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by the Plan participant and holders of other Company equity compensation
arrangements, (iii) restrictions as to the use of a specified brokerage firm for
such resales or other transfers and (iv) provisions requiring the Stock to be
sold on the open market or to the Company in order to satisfy tax withholding or
other obligations.

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
hereunder, and the obligation of the Company to sell, issue or deliver Stock
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Plan participant’s name or
deliver any Stock prior to the completion of any registration or qualification
of such shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Committee shall determine to be
necessary or advisable. To the extent the Company is unable to or the Committee
deems it infeasible to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Stock hereunder, the Company and its
Subsidiaries shall be relieved of any liability with respect to the failure to
issue or sell such Stock as to which such requisite authority shall not have
been obtained. No Stock Option shall be exercisable and no Stock shall be issued
and/or transferable under any other Award unless a registration statement with
respect to the Stock underlying such Award is effective and current or the
Company has determined that such registration is unnecessary.

(b) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required, and such arrangements may be either generally applicable
or applicable only in specific cases.

(c) The adoption of the Plan shall not confer upon any employee or director of
the Company or any Subsidiary any right to continued employment or service as a
director with the Company or a Subsidiary, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary to terminate
the employment of any of its employees or service of a director at any time.

(d) Except as the participant and the Company may otherwise agree, no later than
the date as of which an amount first becomes includable in the gross income of
the participant for federal income tax purposes with respect to any award under
the Plan, the participant shall pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of any federal, state, or
local taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Committee, withholding obligations
may be settled with Stock, including Stock that is part of the award that gives
rise to the withholding requirement. The obligations of the Company under the
Plan shall be conditional on such payment of arrangements and the Company and
its Subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the participant.

(e) To the extent that the Committee determines that any Award granted under the
Plan is subject to Section 409A of the Code, the award agreement evidencing such
Award shall incorporate the terms and



--------------------------------------------------------------------------------

conditions required by Section 409A of the Code. To the extent applicable, the
Plan and award agreements shall be interpreted in accordance with Section 409A
of the Code and the Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the effective date of the Plan.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the effective date of the Plan the Committee determines that any Award
may be subject to Section 409A of the Code and related Treasury guidance
(including such Treasury guidance as may be issued after the effective date of
the Plan), the Committee may adopt such amendments to the Plan and the
applicable award agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(1) exempt such Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to such Award, or (2) comply
with the requirements of Section 409A of the Code and related Treasury guidance.

(f) The actual or deemed reinvestment of dividends or dividend equivalents in
additional Restricted Stock or Restricted Stock Units (or in other types of
Awards) at the time of any dividend payment shall only be permissible if
sufficient shares of Stock are available under Section 3 for such reinvestment
(taking into account then outstanding Stock Options and other Awards).

(g) The Company and any Subsidiary or affiliate which is in existence or
hereafter comes into existence shall not be liable to a Plan participant or any
other Person as to: (i) the non-issuance or sale of Stock as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Stock hereunder; and (ii) any tax consequence expected,
but not realized, by any Plan participant or other Person due to the receipt,
exercise or settlement of any Award granted hereunder.

(h) Neither the adoption of this Plan by the Board nor the submission of this
Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as either may deem desirable, including
without limitation, the granting of restricted stock or stock options otherwise
than under this Plan or an arrangement not intended to qualify under
Section 162(m) of the Code, and such arrangements may be either generally
applicable or applicable only in specific cases.

(i) The Plan and all awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware.

Section 14. Term of Plan

No Award shall be granted pursuant to the Plan on or after the tenth
(10th) anniversary of the date of stockholder approval, but awards granted prior
to such tenth (10th) anniversary may extend beyond that date.